Case: 19-13860    Date Filed: 09/15/2020   Page: 1 of 24



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13860
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-798-858



NANCY RODRIGUEZ-CONTRERA,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 15, 2020)



Before WILSON, LAGOA, and ANDERSON Circuit Judges.

PER CURIAM:
               Case: 19-13860      Date Filed: 09/15/2020    Page: 2 of 24



       Petitioner Nancy Rodriguez-Contreras (“Rodriguez-Contreras”)1 petitions

this Court for review of the Board of Immigration Appeals’s (“BIA”) dismissal of

her appeal of the Immigration Judge’s (“IJ”) denial of her application for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”).                    In her petition,

Rodriguez-Contreras argues that the IJ and BIA violated her due process rights by

failing to consider her documentary evidence in support of her asylum application

and by failing to evaluate her claims from the perspective of a child. She further

challenges the IJ and BIA’s findings that she is not eligible for asylum, withholding

of removal, or CAT relief. After careful review and for the reasons discussed below,

we deny Rodriguez-Contreras’s petition.

I.     FACTUAL AND PROCEDURAL HISTORY

       On June 8, 2014, Rodriguez-Contreras, a native and citizen of El Salvador,

entered the United States through Hidalgo, Texas. She was fourteen years old at the

time. The United States Department of Homeland Security (“DHS”) commenced

removal proceedings against Rodriguez-Contreras shortly thereafter, charging

Rodriguez-Contreras with removability under 8 U.S.C. § 1182(a)(6)(A)(i) as an

       1
         Although the case caption and Respondent’s brief spell Petitioner’s name as
Rodriguez-Contrera, Petitioner spells her name as Rodriguez-Contreras throughout her brief.
Accordingly, this opinion will use Petitioner’s spelling.

                                            2
              Case: 19-13860     Date Filed: 09/15/2020   Page: 3 of 24



alien present in the United States without being admitted or paroled by an

immigration officer or who arrived in the United States at any time or place other

than as designated by the Attorney General.

      At a U.S. Immigration Court hearing held on December 30, 2014, Rodriguez-

Contreras admitted the allegations contained in the DHS’s notice to appear,

conceded removability, and indicated that she would be seeking asylum and

withholding of removal through the U.S. Citizenship and Immigration Services

(“USCIS”). Rodriguez-Contreras then filed her form I-589 with USCIS, and, on

August 18, 2015, the Immigration Court administratively closed the removal

proceedings pending USCIS’s decision on the application for asylum and

withholding of removal.      On September 30, 2015, USCIS denied Rodriguez-

Contreras’s application and referred the case to an IJ.

      On February 7, 2018, the IJ held a hearing (the “Merits Hearing”) to consider

Rodriguez-Contreras’s application for asylum and withholding of removal. At the

Merits Hearing, the IJ considered Rodriguez-Contreras’s application for asylum,

withholding of removal, and protection under CAT. Rodriguez-Contreras claimed

persecution based on her membership in a particular social group of “Salvadoran

children and young people attending public school in El Salvador” and based on her

anti-gang political opinion. She also claimed that, if she were to be removed to El

Salvador, she would be tortured with the government’s acquiescence.


                                          3
              Case: 19-13860      Date Filed: 09/15/2020    Page: 4 of 24



      Rodriguez-Contreras testified that she was born in El Salvador on April 4,

2000, and her parents left to the United States in 2005. Rodriguez-Contreras and her

sister remained in El Salvador, living with their aunt Ana and cousins while

attending public school. In March 2014, individuals believed to be gang members

called Ana’s cellphone and threatened to kidnap Rodriguez-Contreras and her sister

absent a payment of nine thousand dollars. Rodriguez-Contreras testified that she

believed the callers would follow through on their threat and knew that her family

did not have the money. She testified that she felt pressured by the threats because

“you don’t play around with [the gangs]” and referenced discussions with neighbors

and her observations from watching the news.

      About a week later, the gang members again called Ana to demand the nine

thousand dollars. Rodriguez-Contreras felt even more fearful. The gang members

called a third time to demand that the money be handed over. Rodriguez-Contreras

and her family did not report any of these calls to the police because of their fear that

the gang members would find out and their belief that the police would not be able

to help. Rodriguez-Contreras was afraid that the gang would kidnap her, as her

parents did not have the requested money.

      After the threatening phone calls, Rodriguez-Contreras stopped attending

school and went to live with her other aunt, Alba, for about two weeks. Rodriguez-

Contreras then returned to live with Ana for a month before leaving to the United


                                           4
              Case: 19-13860    Date Filed: 09/15/2020   Page: 5 of 24



States. Her family never paid the nine thousand dollars demanded by the gang

members.

      Rodriguez-Contreras further testified that she never had issues or witnessed

violence at her school but that she often saw gang members outside of the school.

She expressed her fear that, if she returned to El Salvador, the gang members would

discover her return and harm her. She denied that she could live somewhere else in

El Salvador because she “only felt right with [Ana] and [does not] want to go back

to [Alba].”

      Nonetheless, Rodriguez-Contreras admitted that her sister still lives with Ana

in El Salvador, that the gang members have not harmed her sister, aunts, or cousins,

and that Ana has not mentioned anything about the gangs to Rodriguez-Contreras.

Moreover, Rodriguez-Contreras was never harmed in El Salvador. When asked

whether she feared returning to El Salvador only because of the “general criminal

violence that exists due to the gangs,” Rodriguez-Contreras responded, “[y]es, and

also because I want to stay here with my parents.”

      In addition to her testimony, Rodriguez-Contreras presented articles and

reports regarding gang activity and influence in El Salvador. These articles and

reports outline the extent of the violence against civilians by gangs, the fighting

between gangs, and the Salvadoran government’s attempts to combat gangs.




                                         5
              Case: 19-13860     Date Filed: 09/15/2020    Page: 6 of 24



      The IJ denied Rodriguez-Contreras’s request for asylum, withholding of

removal, and protection under CAT. The IJ found Rodriguez-Contreras credible but

concluded that she failed to establish her eligibility for relief. The IJ noted that

Rodriguez-Contreras failed to provide evidence that she suffered harm in El

Salvador and, therefore, failed to establish past persecution. The IJ further found

that Rodriguez-Contreras did not establish an objectively reasonable well-founded

fear of future persecution because nothing happened to her sister or family who

remained in El Salvador. The IJ also rejected Rodriguez-Contreras’s argument that

the persecution she allegedly faced was based on the two statutorily protected

grounds on which she relied: membership in a particular social group and political

opinion. As to political opinion, the IJ concluded that the evidence does not establish

that the Salvadoran gangs are the de facto government but, even if they were,

refusing to comply with their extortive demands does not constitute a political

opinion. As to Rodriguez-Contreras’s proposed social group, the IJ noted that

“Salvadoran children and young people attending school in El Salvador” lacks

sufficient particularity because it is a major segment of the population and is not a

discrete group with definable boundaries.        The IJ concluded that Rodriguez-

Contreras “has not been persecuted because she is a child attending school in El

Salvador.”   The IJ similarly rejected Rodriguez-Contreras’s request for CAT




                                          6
              Case: 19-13860      Date Filed: 09/15/2020   Page: 7 of 24



protection because she did not present testimony that she would be tortured by or

with the acquiescence of the Salvadoran government.

      Rodriguez-Contreras appealed the IJ’s order to the BIA. She argued that her

claims should have been analyzed from the perspective of a child and that the IJ

failed to consider evidence in support of her asylum claim. She further argued that

the IJ failed to properly consider her claims and made flawed findings regarding her

claims of persecution and the protected grounds on which she relied. Finally, she

argued that, despite a lack of supporting testimony, she was entitled to CAT

protection based on the reports and articles that she submitted. She explained that,

as a child, she was unable to fully express herself, but the documentary evidence

proves that she would be tortured with the Salvadoran government’s acquiescence

if she returned to El Salvador.

      On September 6, 2019, the BIA dismissed Rodriguez-Contreras’s appeal of

the IJ’s decision. The BIA affirmed the IJ’s decision and “[wrote] separately only

to address [Rodriguez-Contreras]’s principal arguments on appeal.” The BIA first

noted that the IJ admitted all of Rodriguez-Contreras’s proffered evidence and did

not restrict her ability to present her claims. As such, the BIA concluded that the

IJ’s decision reflects his reasoned consideration of the documentary evidence

presented. The BIA also rejected Rodriguez-Contreras’s argument that the IJ erred

by not using child-specific considerations, noting that the IJ considered her age and


                                           7
              Case: 19-13860     Date Filed: 09/15/2020   Page: 8 of 24



whether she was persecuted based on her status as a child. The BIA found “no

indication in the record that the Immigration Judge did not take into account the

‘cumulative nature’ of the respondent’s fear of future persecution.”

      The BIA then considered Rodriguez-Contreras’s claim that she presented

evidence proving that she was persecuted and reasonably feared persecution because

of her membership in a particular social group and her political opinion. The BIA

assumed that Rodriguez-Contreras articulated a valid particular social group but

upheld the IJ’s determination that she did not establish a nexus between persecution

and her membership in that group. The BIA found that the gang members were

motivated by increasing the size and influence of their gang. Therefore, the BIA

determined that Rodriguez-Contreras’s fear of criminal gang violence does not

provide a legal basis for asylum. As to her political opinion argument, the BIA found

that her resistance to gang recruitment and extortion did not demonstrate a political

motive.

      Last, the BIA rejected Rodriguez-Contreras’s argument for CAT protection.

The BIA found that Rodriguez-Contreras did not demonstrate how her age adversely

impacted her ability to present her case, particularly noting that she was represented

by counsel during the Merits Hearing. In considering the documentary evidence

showing gang conditions in El Salvador, the BIA concluded that such information

does not demonstrate a likelihood that Rodriguez-Contreras, specifically, would be


                                          8
              Case: 19-13860    Date Filed: 09/15/2020   Page: 9 of 24



tortured by the gangs with the willful blindness of the Salvadoran government.

Rodriguez-Contreras challenges the BIA’s decision.

II.   STANDARD OF REVIEW

      “[W]e review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision.” Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275

(11th Cir. 2009) (quoting Rodriguez Morales v. U.S. Atty Gen., 488 F.3d 884, 890

(11th Cir. 2007)).

      We review de novo the conclusions of law by the BIA and IJ, but we defer to

the BIA’s interpretation of the applicable statutes “if that interpretation is

reasonable.” Perlera-Escobar v. Exec. Office for Immigration, 894 F.2d 1292, 1296

(11th Cir. 1990)).     We review their factual findings, including credibility

determinations, under the substantial evidence test. Chen v. U.S. Att’y Gen., 463

F.3d 1228, 1230–31 (11th Cir. 2006).         “We must affirm the decision of the

Immigration Judge if it is ‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” Silva v. U.S. Att’y Gen., 448 F.3d

1229, 1236 (11th Cir. 2006) (quoting Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1230 (11th Cir. 2005)). We “view the record evidence in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.”

Silva, 448 F.3d at 1236.




                                         9
              Case: 19-13860    Date Filed: 09/15/2020    Page: 10 of 24



III.   ANALYSIS

       In her petition, Rodriguez-Contreras argues that the denial of her application

for asylum was erroneous for several reasons. First, she contends that she was

deprived of due process of law in her removal proceedings because the IJ did not

consider her asylum application using a child-specific perspective and because the

IJ did not consider her proffered documentary evidence. Second, she argues that the

agency’s findings on her eligibility for asylum, withholding of removal, and CAT

relief were in error because the IJ failed to consider her claims for relief, failed to

make reasoned findings, and ignored certain evidence.

       Because the BIA affirmed and relied on the IJ’s findings and wrote separately

only to address Rodriguez-Contreras’s principal arguments to the BIA, we look to

both the IJ’s order denying relief and the BIA’s order dismissing Rodriguez-

Contreras’s administrative appeal in our analysis of the issues she raises in her

petition. See Tang, 578 F.3d at 1275.

       A. Due Process Concerns

       Rodriguez-Contreras claims that the IJ and BIA violated her right to due

process of law in her removal proceedings. The Fifth Amendment entitles aliens in

removal proceedings to due process of the law. Lapaix v. U.S. Att’y Gen., 605 F.3d

1138, 1143 (11th Cir. 2010). “Due process requires that aliens be given notice and

an opportunity to be heard in their removal proceedings.” Id. A petitioner claiming


                                          10
             Case: 19-13860    Date Filed: 09/15/2020   Page: 11 of 24



a due process violation “must show that she was deprived of liberty without due

process of law and that the purported errors caused her substantial prejudice.” Id.

A petitioner shows substantial prejudice by demonstrating that, absent the alleged

violations, the outcome of the removal proceedings would have been different. Id.

      1. Child-Specific Considerations

      First, Rodriguez-Contreras claims that her due process rights were violated

because the IJ did not use “child-specific considerations” when deciding her asylum

application. In support of her argument, Rodriguez-Contreras cites to cases and

asylum guidelines for the proposition that a child’s asylum application must be

analyzed differently than an adult’s asylum application. See, e.g., Kholyavskiy v.

Mukasey, 540 F.3d 555, 569–70 (7th Cir. 2008) (suggesting that age may bear

heavily on an applicant’s claims of past persecution and well-founded fear of future

persecution). She also relies on cases suggesting that the agency must consider

evidence in a child’s asylum proceeding using a “child-sensitive approach” outlined

in guidelines by DHS and the United Nations High Commissioner for Refugees. See

Mejilla-Romero v. Holder, 614 F.3d 572, 572–73 (1st Cir. 2010). As such, she

asserts that, because child-specific considerations “must be applied to all elements

of the child’s asylum claim,” the IJ erred by failing to evaluate her claims from a

child’s perspective. Specifically, she argues that the IJ should have considered her

age in determining whether her experiences constitute persecution and that her youth


                                         11
             Case: 19-13860    Date Filed: 09/15/2020   Page: 12 of 24



required the IJ to better consider the documentary evidence on conditions in El

Salvador, as children may be unable to understand and explain country conditions

or comprehend their danger and vulnerability.

      Based on our review of the record and the agency’s decisions, however, we

find no indication that the IJ or BIA ignored Rodriguez-Contreras’s age in

considering her asylum application.      Indeed, the IJ took note of Rodriguez-

Contreras’s age during all of the events in question and considered her testimony

regarding the phone calls, the fear she felt in El Salvador during that time period,

and her current fear of returning to her neighborhood in El Salvador. The IJ also

specifically noted that she was credible. The IJ’s decision turned on whether

Rodriguez-Contreras suffered extreme, continued harassment while in El Salvador

and whether she had an objectively reasonable well-founded fear of future

persecution if she returns. Even if the IJ had found that Rodriguez-Contreras felt

even more fear, suffered more trauma, and was in greater danger than she was able

to articulate, this would not change the denial of her asylum application. As

discussed below, the IJ and BIA correctly found that Rodriguez-Contreras failed to

establish that the persecution she fears is on account of a political opinion or

membership in a particular social group. Thus, we reject her due process argument

because she has failed to show that the result of her removal proceedings would have

been different had the IJ found that she had been subject to, or reasonably feared,


                                        12
              Case: 19-13860     Date Filed: 09/15/2020    Page: 13 of 24



persecution based on her child-specific perspective. Cf. Lapaix, 605 F.3d at 1143–

44.

      2. Reasoned Consideration of Documentary Evidence

      Second, Rodriguez-Contreras argues that the IJ selectively considered

evidence and ignored the documentary evidence she provided that showed gangs are

considered the de facto authority in many areas within El Salvador. According to

Rodriguez-Contreras, the IJ only considered a State Department report and should

have instead relied on the various articles and other reports she submitted. She

claims that, considering the record as a whole, the IJ should have made findings on

whether gangs are the de facto government in the areas where she lived and went to

school.

      “When assessing whether a decision displays reasoned consideration, we look

only to ensure that the IJ and the BIA considered the issues raised and announced

their decisions in terms sufficient to enable review.” Indrawati v. U.S. Att’y Gen.,

779 F.3d 1284, 1302 (11th Cir. 2015). The IJ and BIA must consider all evidence

submitted, but they need not specifically address each claim or piece of evidence.

Id. Therefore, “a decision that omits the discussion of certain pieces of evidence can

nonetheless display reasoned consideration.” Id. “We have sustained reasoned-

consideration claims in three types of circumstances: when the Board ‘misstates the

contents of the record, fails to adequately explain its rejection of logical conclusions,


                                           13
             Case: 19-13860     Date Filed: 09/15/2020    Page: 14 of 24



or provides justifications for its decision which are unreasonable and which do not

respond to any arguments in the record.’” Ali v. U.S. Att’y Gen., 931 F.3d 1327,

1334 (11th Cir. 2019) (quoting Jeune v. U.S. Att’y Gen., 810 F.3d 792, 803 (11th

Cir. 2016)). These circumstances share a common trait, i.e., that the BIA’s opinion,

when “read alongside the evidentiary record, forces us to doubt whether we and the

[BIA] are, in substance, looking at the same case.” Id.

      Here, the IJ rejected Rodriguez-Contreras’s position that gangs in El Salvador

constitute the de facto government and relied on a report from the State Department.

While the IJ noted in his decision that he “carefully considered” the documentary

evidence submitted by Rodriguez-Contreras, she suggests this is untrue because the

IJ cited only to the State Department report in his decision. Rodriguez-Contreras

concedes that the IJ and BIA were justified in relying heavily on the report from the

State Department but argues that the State Department report “stands in stark

contrast to” her other documentary evidence. She believes the latter category of

documentary evidence should control.

      However, our review in this scenario is limited to ensuring that the IJ and the

BIA considered the arguments and evidence presented and rendered a reasoned

consideration. See Indrawati, 779 F.3d at 1302. We conclude that the IJ’s decision

reflects reasoned consideration. Here, the IJ made specific findings on the issue and

noted what he reviewed in making his decision. Additionally, the transcript of the


                                         14
             Case: 19-13860    Date Filed: 09/15/2020   Page: 15 of 24



Merits Hearing shows that the IJ asked Rodriguez-Contreras’s counsel to direct him

to specific pages of the other documentary evidence she presented. Indeed, the IJ’s

order specifically addressed one of the articles alleged by Rodriguez-Contreras to

have been ignored and then disagreed with its conclusion. We cannot, therefore,

conclude that the IJ ignored evidence simply because Rodriguez-Contreras claims

her other documentary evidence is more accurate than the State Department report.

Accordingly, we reject this argument.

      B. Asylum and Withholding of Removal

      As to her application for asylum and withholding of removal, Rodriguez-

Contreras contends that the IJ did not give reasoned consideration to her claims of

persecution. She also claims that the IJ erred by rejecting her proposed particular

social group of “Salvadoran children and young people attending public school in El

Salvador” and by rejecting her claim that she holds an imputed political opinion

because she resisted gang recruitment and extortion demands. Finally, she argues

that she provided substantial evidence to show that she faces persecution because of

her membership in that social group and her political opinion.

      1. Framework for Asylum and Withholding of Removal Under the INA
      The Attorney General or the Secretary of Homeland Security may grant

asylum to an alien who meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1)(A). “Refugee” is defined, in relevant part, as:


                                         15
              Case: 19-13860     Date Filed: 09/15/2020    Page: 16 of 24



      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

Id. § 1101(a)(42)(A). The applicant bears the burden of proving that he or she is a

refugee. Id. § 1158(b)(1)(B)(i). The applicant must therefore demonstrate with

specific and credible evidence that he or she (1) was persecuted in the past on

account of a statutorily protected ground or (2) has a “well-founded fear” that he or

she will be persecuted in the future on account of that statutorily protected ground.

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (quoting 8 C.F.R. §

208.13).

      This Court recognizes that “[p]ersecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation.” Silva, 448

F.3d at 1237 (quoting Sepulveda, 401 F.3d at 1231). For example, in Sepulveda, we

found that a series of phone calls threatening the applicant’s life and directing her to

stop organizing peace demonstrations did not “rise to the level of past persecution

that would compel reversal of the IJ’s decision.” Sepulveda, 401 F.3d at 1231.

Similarly, in Silva, we held that a terrorist organization’s “condolence note”

intimating the applicant’s own forthcoming death, along with anonymous




                                          16
             Case: 19-13860     Date Filed: 09/15/2020   Page: 17 of 24



threatening phone calls, was an example of harassment and intimidation not

persecution. Silva, 448 F.3d at 1237.

      To demonstrate a well-founded fear of persecution, there must also be a

“reasonable possibility” of future persecution in the applicant’s country of

nationality based on a protected ground. 8 C.F.R. § 208.13(b)(2)(i); accord Mehmeti

v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th Cir. 2009). An asylum applicant bears

the burden of showing that the fear is both subjectively genuine and objectively

reasonable. Ruiz, 440 F.3d at 1257. Additionally, “if the applicant could avoid

persecution by relocating to another part of the applicant’s country of nationality”

and “it would be reasonable to expect the applicant to do so,” the applicant does not

have a well-founded fear of persecution. 8 C.F.R. § 208.13(b)(2)(ii).

      Moreover, an asylum applicant must show that the past persecution or well-

founded fear of future persecution is based on a protected ground, i.e., “race,

religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A). The applicant must set forth specific, detailed facts

“showing a good reason to fear that he or she will be singled out for persecution on

account of” such protected ground. Mehmeti, 572 F.3d at 1200 (emphasis in

original) (quoting Sepulveda, 401 F. 3d at 1231). In other words, the applicant must

establish a nexus between the persecution and the protected ground. Id. Notably,

evidence demonstrating acts of private violence or that a person has been the victim


                                         17
             Case: 19-13860     Date Filed: 09/15/2020   Page: 18 of 24



of criminal activity does not constitute evidence of persecution based on a protected

ground. Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1310 (11th Cir. 2013).

Applicants are not entitled to asylum because they fear the “general danger that

inevitably accompanies political ferment and factional strife.” Mazariegos v. U.S.

Att’y Gen., 241 F.3d 1320, 1328 (11th Cir. 2001) (quoting Huaman-Cornelio v.

Board of Immigration Appeals, 979 F.2d 995, 1000 (4th Cir. 1992)).

      To qualify for withholding of removal under the INA, an alien must show that,

if removed to a country, “the alien’s life or freedom would be threatened in that

country because of the alien’s race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A). The alien must

demonstrate that he or she “would ‘more likely than not’ be threatened or

persecuted” if returned to the country of removal. D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 819 (11th Cir. 2004) (quoting Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003)). “This standard is more stringent than the ‘well-

founded fear’ standard for asylum.” Id. If an alien is unable to meet the “well-

founded fear” standard of proof for asylum, he or she cannot meet the more stringent

standard for withholding of removal. See id.

      2. Past Persecution and Well-Founded Fear of Future Persecution

      Rodriguez-Contreras argues that the IJ did not give reasoned consideration to

her claims of past persecution and well-founded fear of future persecution.


                                         18
             Case: 19-13860     Date Filed: 09/15/2020    Page: 19 of 24



Regarding her claim of past persecution, Rodriguez-Contreras argues that the IJ

failed to consider the “cumulative nature” of her experiences with the Salvadoran

gangs and, thus, erred by not concluding that she suffered past persecution. As to

her claim of well-founded fear of future persecution, Rodriguez-Contreras suggests

that her age made it more difficult to express her fear or realize the danger she would

face if she returned to El Salvador. She also disputes the bases on which the IJ

concluded that her fear was not reasonable. Specifically, she argues that the IJ

should have disregarded the fact that nothing happened to her sister or extended

family that remained in El Salvador and instead should have focused more on the

documentary evidence showing that gangs control and influence life in El Salvador.

      Based on our review of the record and the IJ’s decision, we find that the IJ

explicitly considered the evidence that Rodriguez-Contreras claims was ignored. In

essence, her challenge is not based on what evidence the IJ considered but, rather,

on how the IJ weighed that evidence. We cannot reweigh the evidence. Even if we

were to consider the evidentiary sufficiency of the IJ’s findings as to persecution,

we conclude that those findings are based on substantial and probative evidence and

that a reasonable adjudicator would not be compelled to find otherwise.             In

concluding that Rodriguez-Contreras failed to establish past persecution or a well-

founded fear of future persecution, the IJ based his reasoning on Rodriguez-




                                          19
               Case: 19-13860       Date Filed: 09/15/2020      Page: 20 of 24



Contreras’s own testimony regarding the gang members’ phone calls, her reaction,

and what happened after she did not pay the demanded money.

       While Rodriguez-Contreras was subjected to extortion demands, nothing ever

came of those demands, and her sister, who was subject to the same demands and

remained in El Salvador, was never harmed by the gang members. Moreover, her

aunt, Ana, who was the direct recipient of the threats, has not mentioned the gang

threats to Rodriguez-Contreras since she left El Salvador. The gang members’

threats spanned only a few weeks and were not repeated thereafter. Therefore, we

find that the gang members’ calls do not constitute persecution but are instead an

example of harassment or intimidation. See Silva, 448 F.3d at 1237. For the same

reasons, and because Rodriguez-Contreras did not establish that she would be

singled out upon her return to El Salvador, 2 we conclude that substantial evidence

supports the IJ’s finding that Rodriguez-Contreras failed to establish an objectively

reasonable fear of future persecution. See id. at 1239.

       3. Nexus to Protected Grounds

       Even assuming Rodriguez-Contreras established past persecution or a well-

founded fear of future persecution, we find that substantial evidence supports the




       2
         Indeed, Rodriguez-Contreras’s argument is based on the IJ ignoring documentary
evidence regarding general country conditions in El Salvador. This generalized material does not
show a reasonable possibility that the Salvadoran gangs would specifically target Rodriguez-
Contreras.
                                              20
             Case: 19-13860     Date Filed: 09/15/2020    Page: 21 of 24



IJ’s findings that she failed to establish a nexus between the persecution and a

protected ground. Relying on Rodriguez-Contreras’s own testimony, the IJ found

that the gang members’ extortion attempts were motivated by their desire to increase

the size and influence of their gang, not because Rodriguez-Contreras was a child

going to public school or because of her purported political opinion.

      Rodriguez-Contreras testified that the gang members sought only money

when they made their threatening phone calls. She also testified that she did not

know why the gang targeted her and her sister and not her cousin of the same age

who also attended public school. She further testified that she feared returning to El

Salvador because the gang members will realize that she has returned and may try

to harm her. She concluded her testimony by admitting that she does not want to

return to El Salvador because of her fear of the general criminal violence there, along

with her desire to stay in the United States with her parents.

      While Rodriguez-Contreras points to reports and articles describing country

conditions in El Salvador and outlining the extent of gang violence and influence

there, this documentary evidence does not compel a finding that, if she returns to El

Salvador, gang members will specifically single her out “on account of” her

enrollment in public school or a political opinion. In fact, this evidence supports the

IJ’s finding that the violence Rodriguez-Contreras fears arises from the general




                                          21
             Case: 19-13860     Date Filed: 09/15/2020    Page: 22 of 24



criminal activity that plagues El Salvador and is not connected to Rodriguez-

Contreras’s membership in a social group or her political opinion.

      The IJ was therefore justified, based on substantial evidence, in finding that

any persecution Rodriguez-Contreras fears is not connected to a social group or a

political opinion. See Rodriguez, 735 F.3d at 1310–11; see also Sanchez v. U.S.

Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (finding that harassment arising from

applicant’s refusal to cooperate with terrorist organization did not establish nexus to

protected ground). Because Rodriguez-Contreras did not demonstrate a nexus

between her fears and a statutorily protected ground, we need not decide whether

she established an imputed political opinion or determine the validity of her

proffered particular social group.

      C. CAT Protection

      In her final point on appeal, Rodriguez-Contreras argues that the IJ’s findings

as to her eligibility for CAT relief are not supported by the record. She again points

to articles and reports of country conditions in El Salvador and concludes that such

material shows that she will more likely than not be tortured with the Salvadoran

government’s willful blindness if she returns to El Salvador.

      Under CAT, applicants may obtain withholding of removal if they establish

that it is more likely than not that they would be tortured if removed to the proposed

country. 8 C.F.R. § 1208.16(c)(2). The relevant definition of torture in this case


                                          22
              Case: 19-13860      Date Filed: 09/15/2020   Page: 23 of 24



requires that the pain or suffering be “inflicted by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official

capacity.” Id. § 1208.18(a)(1).

      Here, the record corroborates the BIA and IJ’s finding that Rodriguez-

Contreras failed to establish that she, specifically, would be subject to torture with

the consent or acquiescence of the Salvadoran government. As discussed above,

Rodriguez-Contreras’s family in El Salvador was not harmed by the gang members

despite her family’s failure to make the demanded payment in 2014. Other than her

general fear of gang violence in El Salvador, Rodriguez-Contreras did not articulate

any specific fact from which we could conclude that she will more likely than not

be subject to torture. Moreover, despite the documentary evidence discussing the

gang situation in El Salvador, this evidence does not compel a finding that the

government of El Salvador acquiesces in the intentional infliction of pain and

suffering by the gangs.      On the contrary, much of the material provided by

Rodriguez-Contreras outlines the ongoing (but often unsuccessful) attempts by the

El Salvadoran government to suppress the gangs’ influence around the country.

And, while some of the articles discuss the government’s extrajudicial killing and

torture of suspected gang members, this does not suggest that the government would

acquiesce if the gangs sought to torture Rodriguez-Contreras.




                                           23
             Case: 19-13860     Date Filed: 09/15/2020   Page: 24 of 24



      Thus, the record is devoid of evidence suggesting that Rodriguez-Contreras

would be tortured with the acquiescence of the Salvadoran government.           A

reasonable adjudicator would not be compelled to find otherwise. See Reyes-

Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1243 (11th Cir. 2004). Accordingly, we

find that Rodriguez-Contreras is not entitled to CAT relief.

IV.   CONCLUSION

      For the foregoing reasons, we deny Rodriguez-Contreras’s petition for review

of the BIA’s order dismissing her appeal from the IJ’s decision.

      PETITION DENIED.




                                         24